Title: From George Washington to Wakelin Welch, 28 November 1785
From: Washington, George
To: Welch, Wakelin

 

Sir,
Mt Vernon 28th Novr 1785.

I request the favor of you to send me for the use of Mrs Washington, a handsome & fashionable gold watch, with a fashionable chain or string, such as are worn at present by Ladies in genteel life.
These to be paid for, as the other things are, from the fund in the Bank. I am &c.

G. Washington


P.S. Let the hour & minute hands be set with Diamonds. G.W.

